Citation Nr: 0002054	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).

ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from December 1939 to 
June 1946.  He died in January 1991.  At the time of death he 
was receiving VA pension benefits, and had no service-
connected disability.  

The appellants claim for DIC benefits was received in 
November 1996, and the RO requested additional information in 
December 1996.  The appellant responded to this request in 
May 1997, and filed a claim for benefits under 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death.  There was a 
rating action on these issues in September 1997, followed by 
the appellant's notice of disagreement (NOD) in January 1998, 
and substantive appeal in March 1998.  


REMAND

The record shows that the veteran married Paulina in April 
1941.  In file is a death certificate for Paulina, showing 
her death October 4, 1988.  The veteran married Erlinda, the 
appellant, October 20, 1988.

In 1982 the veteran was trying to establish paternity for 
Rubylinda, born in April 1978, to the appellant.  The 
appellant, in a deposition taken September 17, 1982, reported 
that she began living with the veteran in 1965, and had 
separated from her common-law husband, F. DeR., in 1962.  
However, in a supplemental deposition September 26, 1982, the 
appellant reported that she wanted to correct some portions 
of her prior statement, specifically, that she was not 
married to F. DeR.  The appellant reported that she actually 
had married F. DeR. in 1959.  She repeated that she was 
separated from F.DeR., but the deposition contains no 
reference to any divorce from F. DeR, at any time.  There is 
no other indication in the record the Board can find that 
resolves the question as to whether the claimant ever 
divorced F.DeR.  In light of these circumstances, it is not 
clear to the Board whether the appellant was still married to 
F. DeR., at the time of her marriage to the veteran in 
October 1988.  

Before applying for benefits, a veteran must submit evidence 
of service and the character of the veteran's discharge.  If 
the veteran does not submit evidence, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).  The same is true for a person claiming 
benefits as a veteran's spouse.  Section 3.205(a) provides a 
variety of ways in which a spouse may supply proof of marital 
status.  A spouse who fails to submit appropriate evidence 
never attains the status of claimant.  Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  The Court has held that there is 
a chronological order to the questions that must be addressed 
in the adjudication of claims for benefits and the first of 
these questions that must be addressed, before any review on 
the merits, is the status of the party advancing the claim.  
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

This claim is remanded for actions as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2,  The RO should contact the appellant 
and request that she provide a certified 
copy of a final decree of divorce from F. 
DeR., or certified proof of the death of 
F. DeR., prior to her marriage to the 
veteran.

3.  Following the above, the RO should 
make a determination as to the status of 
the appellant in her claim for benefits 
as the spouse of the veteran.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



